        Case 1:16-cr-10343-ADB Document 1087 Filed 12/20/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  v.                       )
                                           ) Criminal No: 16-10343-ADB
SUNRISE LEE                                )
                  Defendant.               )
__________________________________________)

DEFENDANT LEE’S MOITON FOR LEAVE TO FILE MOTION RECONSIDERATION
          OF MOTION FOR NEW TRIAL AND/OR MOTION FOR
                 JUDGMENT OF ACQUITTAL [Doc. 1028]

       NOW COMES the Defendant, Sunrise Lee, through counsel, and hereby moves for

reconsideration of her previously filed Motions for Judgment of Acquittal and New Trial based

upon arguments not considered or not fully considered by the Court’s Memorandum and Order

filed on November 26, 2019. (Doc. 1028). In support thereof, counsel states the following:

       1. A little over a week after this Court’s decision in the instant case, the First Circuit

           decided United States v. Kilmartin, 2019 U.S. App. LEXIS 36292, p. 40, in which the

           Court again admonished the Government by stating that:


                  The prosecution — which has available to it the immense resources of the
                  federal government — possesses a significant advantage in criminal cases,
                  and there seldom is a good reason for a prosecutor to push the envelope of that
                  advantage. Mindful of this imbalance, we consistently have "warn[ed] the
                  government" about "the folly of . . . overkill."

              Citing United States v. Frankhauser, 80 F.3d 641, 650 (1st Cir. 1996) (quoting,

              967 F.2d 708, 714 (1st Cir. 1992)).
Case 1:16-cr-10343-ADB Document 1087 Filed 12/20/19 Page 2 of 3



2. In this case the Court could easily conclude that the Government’s effort to secure

   convictions under the CSA amounted to the “overkill” the First Circuit is concerned

   with as justification for a new trial.

3. The Court’s correct decision to vacate the CSA predicates constituted a prejudicial

   constructive amendment to the SSI which cannot be salvaged.

4. Lee was entitled to have her alleged willfulness and knowledge assessed without the

   confusion caused by the vacated CSA predicates. United States v. O'Hagan, 521 U.S.

   642, 665-66, 117 S. Ct. 2199, 138 L. Ed. 2d 724 (1997). "[I]n order to establish a

   willful violation of a statute, the Government must prove that the defendant acted

   with knowledge that his conduct was unlawful." Bryan v. United States, 524 U.S.

   184, 191-92, 118 S. Ct. 1939, 141 L. Ed. 2d 197 (1998).

5. Lee was entitled to have her good faith instruction considered separate and apart from

   the CSA convictions. United States v. Garcia-Pastrana, 584 F.3d 351 (1st Cir.

   2009)(Good faith is an absolute defense to mail and wire fraud).

6. Lee was not named in the SSI with any predicate acts associated with the prior

   authorization requests, (Doc. 419, Paragraphs 63-70), and as a result the Court’s

   constructive amendment sustaining her conviction based upon prior authorizations,

   (11/26/19 Opinion, p. 36), deprived her of her due process rights to notice and to

   present a defense under the Fifth Amendment to the United States Constitution.

7. The Court’s refusal to give a Jocelyn instruction must be reconsidered without the

   vacated CSA predicates. United States v. Josleyn, 99 F.3d 1182, 1194 (1st Cir.

   1996).
        Case 1:16-cr-10343-ADB Document 1087 Filed 12/20/19 Page 3 of 3



       8. Although the Court’s decision was published on November 26, 2019, counsel was out

           of the jurisdiction almost the entire period of November 26, 2019 through December

           8, 2019, and did not have an opportunity to fully review all 82 pages and research the

           foregoing arguments until recently.

       9. The Government has indicated its opposition to the instant motion.



       WHEREFORE, based upon the foregoing arguments and authorities this Honorable

Court is respectfully urged to grant the Defendant leave to file a motion for reconsideration of its

rulings on the Rule 29 and Rule 33 motions.




                                              Peter Charles Horstmann, Esq.
                                              BBO #556377
                                              450 Lexington Street, Suite 450
                                              Newton, Massachusetts 02466
                                              (617) 723-1980

                                              Attorney for Defendant Sunrise Lee

                                 CERTIFICATE OF SERVICE

I, Peter Charles Horstmann, Esquire herby certify that I have served all counsel of record
including the United States through its representatives AUSAs Nathaniel Yeager, Fred Wyshak
and David Lazarus, 1 Courthouse Way, Boston, MA 02110 on December 20, 2019.




                                              Peter Charles Horstmann, Esq.
